
QuickLinks -- Click here to rapidly navigate through this document


THIRD AMENDMENT AND WAIVER DATED
AS OF FEBRUARY 12, 2002
TO REVOLVING CREDIT AGREEMENT
DATED AS OF JUNE 26, 2000
AND SECOND AMENDMENT TO PLEDGE AGREEMENT
DATED AS OF JUNE 26, 2000


        THIS AMENDMENT, dated as of February 12, 2002, is entered into between
FIRST COMMUNITY BANCORP, a California corporation (the "Borrower"), and THE
NORTHERN TRUST COMPANY, an Illinois banking corporation having its principal
office at 50 South LaSalle Street, Chicago, Illinois 60675 (the "Lender").


RECITALS:


        A. The Borrower and the Lender have entered into a Revolving Credit
Agreement dated as of June 26, 2000, as amended by a First Amendment thereto
dated as of January 12, 2001 and a Second Amendment thereto dated as of June 25,
2001 (said Revolving Credit Agreement, as so amended, shall hereinafter be
referred to as the "Agreement"; the terms defined in the Agreement and not
otherwise defined herein shall be used herein as defined in the Agreement).

        B. The Borrower and the Lender have entered into a Pledge Agreement
dated as of June 26, 2000, as amended by a First Amendment thereto dated as of
January 12, 2001 (said Pledge Agreement, as so amended, shall hereinafter be
referred to as the "Pledge Agreement").

        C. The Borrower and the Lender wish to amend the Agreement to increase
the amount of the Commitment and to otherwise amend certain provisions of the
Agreement.

        D. The Borrower and the Lender wish to amend the Pledge Agreement to
amend the definition of "Pledged Shares" appearing therein.

        E. Therefore, the parties hereto agree as follows:

1. AMENDMENTS TO THE AGREEMENT.

        1.1. Section 1.1 of the Agreement. Section 1.1 of the Agreement is
hereby amended as of the date hereof by (i) deleting the phrase "TEN MILLION and
NO/100 UNITED STATES DOLLARS ($10,000,000)" appearing therein and substituting
the phrase "TWELVE MILLION FIVE HUNDRED THOUSAND and NO/100 UNITED STATES
DOLLARS ($12,500,000)" therefor and (ii) deleting the date "June 24, 2002"
appearing therein and substituting the date "February 11, 2003" therefor.

        1.2. Section 4.15 of the Agreement. Section 4.15 of the Agreement is
hereby deleted in its entirety as of the date hereof and the following
substituted therefor:

"SECTION 4.15. PLEDGED SHARES. The Pledged Shares (as hereinafter defined)
constitute 100% of the issued and outstanding capital stock of (a) Rancho Santa
Fe National Bank, and (b) Pacific Western National Bank, and all have been duly
authorized and validly issued and are fully paid and non-assessable. Borrower
owns the Pledged Shares free and clear of all other interest, liens or
encumbrances of any nature whatsoever, other than liens in favor of Lender. On
or before February 12, 2002, First Charter Bank, N.A. was merged into First
Professional Bank, N.A. with the latter being the survivor. On or before
February 12, 2002, both Pacific Western National Bank and First Community Bank
of the Desert were merged into First Professional Bank, N.A. with First
Professional Bank, N.A. being the survivor. On or before February 12, 2002, the
name of the surviving bank was changed to Pacific Western National Bank. On or
before March 31, 2002, Capital Bank of North County shall be merged into Rancho
Sante Fe National Bank with the latter being the survivor."

--------------------------------------------------------------------------------

        1.3. Section 5.4(f) of the Agreement. Section 5.4(f) of the Agreement is
hereby deleted in its entirety as of the date hereof and the following
substituted therefor:

"(f) Minimum Tier 1 Capital. Borrower shall maintain a consolidated minimum Tier
1 Capital equal to at least $70,000,000 at all times."

        1.4. Section 5.4(g) of the Agreement. Section 5.4(g) of the Agreement is
hereby deleted in its entirety as of the date hereof and the following
substituted therefor:

"(f) Total Debt to Tier 1 Capital. Borrower's total indebtedness for borrowed
money (specifically excluding indebtedness for borrowed money of Borrower's
Subsidiaries) shall not at any time exceed thirty-five percent (35%) of its Tier
1 Capital."

        1.5. Section 5.11 of the Agreement. Section 5.11 of the Agreement is
hereby amended as of the date hereof by adding the following at the end thereof:

"Further, Borrower shall execute and deliver to Lender an amendment to the
Pledge Agreement, pursuant to which Borrower shall pledge to Lender all of the
issued and outstanding shares of the capital stock owned by Borrower of Pacific
Western National Bank ("PWNB Shares"). On or before February 22, 2002, Borrower
shall deliver to Lender such stock certificate(s) evidencing its equity
ownership interest in the PWNB Shares, together with stock powers, duly
executed, in blank, and a legal opinion from Borrower's counsel as to the
perfection, as a first priority lien, of Lender's security interest in the stock
of the PWNB Shares owned by Borrower. Failure by Borrower to deliver such
documents on or before February 22, 2002 shall automatically constitute an Event
of Default. It is acknowledged and agreed that the PWNB Shares constitute
"Pledged Shares" for all purposes of the Agreement and the Pledge Agreement."

        1.6. Section 7.1(e) of the Agreement. Section 7.1(e) of the Agreement is
hereby deleted in its entirety as of the date hereof and the following
substituted therefor:

"(e) Any guaranty of or pledge of collateral security for the Loans shall be
repudiated or become unenforceable or incapable of performance or Borrower shall
fail to pledge and deliver to Lender any share certificate of (i) Rancho Santa
Fe National Bank or (ii) Pacific Western National Bank as provided in
Section 3(c) of the Pledge Agreement;"

        1.7. Exhibits A and C of the Agreement. Exhibits A and C of the
Agreement are hereby amended as of the date hereof to be in the form of Exhibits
A and C hereto.

2. AMENDMENT TO THE PLEDGE AGREEMENT.

        2.1. Section 1 of the Pledge Agreement. The definition of "Pledged
Shares" in Section 1 of the Pledge Agreement is hereby deleted in its entirety
as of the date hereof and the following substituted therefor:

' "Pledged Shares" shall mean 100% of the issued and outstanding shares of
capital stock of (a) Rancho Santa Fe National Bank owned by the Pledgor,
(b) Pacific Western National Bank owned by the Pledgor, and (c) otherwise held
from time to time by the Pledgor and pledged to the Pledgee.'

3. WAIVER. The Borrower has advised the Lender that it has not been in
compliance with Section 5.4(g) (Total Debt to Net Worth) of the Agreement until
and including February 12, 2002. On the date hereof, as of and through and
including February 12, 2002, the Lender waives compliance by the Borrower with
Section 5.4(g). The Lender's waiver of non-compliance with Section 5.4(g) of the
Agreement is limited to the specific instance of failure to comply which is
described above and shall not be deemed a waiver of or consent to any other
failure to comply with the terms of Section 5.4(g)of the Agreement or any other
provisions of the Agreement. Such wavier shall not prejudice or constitute

2

--------------------------------------------------------------------------------

a waiver of any right or remedies which the Lender may have or be entitled to
with respect to any other breach of Section 5.4(g) or any other provision of the
Agreement.

4. WARRANTIES. To induce the Lender to enter into this Amendment, the Borrower
warrants that:

        4.1. Authorization. The Borrower is duly authorized to execute and
deliver this Amendment and the Replacement Note (as hereinafter defined) and is
and will continue to be duly authorized to borrow monies under the Agreement, as
amended hereby, and to perform its obligations under the Agreement, as amended
hereby, the Pledge Agreement, as amended hereby and the Replacement Note.

        4.2. No Conflicts. The execution and delivery of this Amendment and the
Replacement Note, and the performance by the Borrower of its obligations under
the Agreement, as amended hereby, the Pledge Agreement, as amended hereby and
the Replacement Note, do not and will not conflict with any provision of law or
of the charter or by-laws of the Borrower or of any agreement binding upon the
Borrower.

        4.3. Validity and Binding Effect. The Agreement, as amended hereby, the
Pledge Agreement, as amended hereby are, and the Replacement Note when duly
executed and delivered will be, legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors'
rights or by general principles of equity limiting the availability of equitable
remedies.

        4.4 No Amendments. There have been no amendments to the Articles of
Incorporation or by-laws of the Borrower since June 26, 2000 and they are in
full force and effect.

5. CONDITIONS PRECEDENT TO AMENDMENTS. The amendments contemplated by Sections 1
and 2 and the waiver contemplated by Section 3 hereof are subject to the
satisfaction of each of the following conditions precedent:

        5.1. Documentation. The Borrower shall have delivered to the Lender all
of the following, each duly executed and, except for the Replacement Note, dated
the date hereof or other date satisfactory to the Lender, in form and substance
satisfactory to the Lender:

        (a) Replacement Note. A promissory note of the Borrower (the
"Replacement Note"), substantially in the form set forth as Exhibit A hereto.

        Upon receipt of the Replacement Note, the Lender will: (i) record the
aggregate unpaid principal amount of the Revolving Credit Note dated January 12,
2001 (the "Original Note") issued under the Agreement in its records or, at its
option, on the schedule attached to the Replacement Note as the aggregate unpaid
principal amount of the Replacement Note; (ii) mark the Original Note as
replaced by the Replacement Note; and (iii) return the Original Note to the
Borrower upon the Borrower's request. Thereafter, all references in the
Agreement and in any and all instruments or documents provided for therein or
delivered or to be delivered thereunder or in connection therewith to the
Original Note shall be deemed references to the Replacement Note. The
replacement of the Original Note with the Replacement Note shall not be
construed to deem paid or forgiven the unpaid principal amount of, or unpaid
accrued interest on, the Original Note outstanding at the time of replacement.

        (b) Resolutions. A copy, duly certified by the secretary or an assistant
secretary of the Borrower, of (i) resolutions of the Borrower's Board of
Directors authorizing or ratifying the execution and delivery of this Amendment
and the Replacement Note, authorizing the borrowings under the Agreement, as
amended hereby, and the pledge of the Pledged Shares; (ii) all documents
evidencing other necessary corporate action; and (iii) all approvals or
consents, if any, with respect to this Amendment and the Replacement Note.

3

--------------------------------------------------------------------------------


        (c) Incumbency Certificate. A certificate of the secretary or an
assistant secretary of the Borrower certifying the names of the Borrower's
officers authorized to sign this Amendment, the Replacement Note and all other
documents or certificates to be delivered hereunder, together with the true
signatures of such officers.

        (d) Opinion. An opinion of counsel to the Borrower, addressed to the
Lender, in substantially the form of Exhibit D hereto.

        (e) Certificate. A certificate of the president or chief executive
officer of the Borrower as to the matters set out in Sections 5.2 and 5.3
hereof.

        (f) Pledged Shares. The Pledged Shares together with stock powers
executed in blank.

        (g) Amendment of Financing Statements. Duly authorized UCC-3 financing
statements amending existing financing statements and such other documents and
actions as may be necessary to establish and perfect the Lender's security
interest in the Pledged Shares.

        (h) Other. Such other documents as the Lender may reasonably request.

        5.2. No Default. After giving effect to the waiver in Section 3, no
Event of Default or Unmatured Event of Default under the Agreement shall have
occurred and be continuing.

        5.3. Warranties. The warranties in Section 4 of the Agreement and in
Section 4 of this Amendment shall be true and correct as though made on such
date, except for such changes as are specifically permitted under the Agreement.

6. GENERAL.

        6.1. Expenses. The Borrower agrees to pay the Lender upon demand for all
reasonable expenses, including reasonable attorneys' and legal assistants' fees
(which attorneys and legal assistants may be employees of the Lender), incurred
by the Lender in connection with the preparation, negotiation and execution of
this Amendment, the Replacement Note and any document required to be furnished
therewith.

        6.2. Law. THIS AMENDMENT AND THE REPLACEMENT NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.

        6.3. Successors. This Amendment shall be binding upon the Borrower and
the Lender and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Lender and the successors and assigns of the
Lender.

        6.4. Confirmation of the Agreement. The Agreement, as amended hereby,
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.

        6.5. References to the Agreement. Each reference in the Agreement and
the Pledge Agreement to "this Agreement," "hereunder," "hereof," or words of
similar import in instruments or documents provided for in the Agreement and in
the Pledge Agreement or delivered or to be delivered thereunder or in connection
therewith, shall, except where the context otherwise requires, be deemed,
respectively, a reference to the Agreement and the Pledge Agreement, each as
amended hereby.

        6.6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute but one and the same Amendment.

[Signature page follows.]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed at Chicago, Illinois by their respective officers thereunto duly
authorized as of the date first written above.

    FIRST COMMUNITY BANCORP
 
 
By:
 
/s/  MATTHEW P. WAGNER      

--------------------------------------------------------------------------------

    Title:   President and CEO

--------------------------------------------------------------------------------

    THE NORTHERN TRUST COMPANY
 
 
By:
 
/s/  THOMAS E. BERNHARDT      

--------------------------------------------------------------------------------

    Name:   Thomas E. Bernhardt     Title:   Vice President

5

--------------------------------------------------------------------------------


EXHIBIT A

REVOLVING CREDIT NOTE


$12,500,000

Chicago, Illinois
February 12, 2002

        FOR VALUE RECEIVED, on or before the Maturity Date (as such term is
defined in the Credit Agreement (as hereinafter defined)), FIRST COMMUNITY
BANCORP, a California corporation (the "Borrower"), promises to pay to the order
of THE NORTHERN TRUST COMPANY, an Illinois banking corporation (hereafter,
together with any subsequent holder hereof, called the "Lender"), at its main
banking office at 50 South LaSalle Street, Chicago, Illinois 60675, or at such
other place as the Lender may direct, the aggregate unpaid principal balance of
each advance (a "Loan" and collectively the "Loans") made by the Lender to the
Borrower under this Note. The total principal amount of Loans outstanding at any
one time under this Note will not exceed TWELVE MILLION FIVE HUNDRED THOUSAND
UNITED STATES DOLLARS ($12,500,000).

        The Lender is hereby authorized by the Borrower at any time and from
time to time at the Lender's sole option to attach a schedule (grid) to this
Note and to endorse thereon notations with respect to each Loan specifying the
date and principal amount thereof, and the date and amount of each payment of
principal and interest made by the Borrower with respect to each such Loan. The
Lender's endorsements as well as its records relating to Loans is rebuttably
presumptive evidence of the outstanding principal and interest on the Loans,
and, in the event of inconsistency, will prevail over any records of the
Borrower and any written confirmations of Loans given by the Borrower.

        The Borrower agrees to pay interest on the unpaid principal amount from
time to time outstanding under this Note on the dates and at the rate or rates
as set forth in the Credit Agreement.

        Payments of both principal and interest are to be made in immediately
available funds in lawful money of the United States of America.

        This Note evidences indebtedness incurred under a Revolving Credit
Agreement dated as of June 26, 2000 (as amended, restated, renewed or replaced,
the "Credit Agreement") between the Borrower and the Lender, to which Credit
Agreement reference is hereby made for a statement of its terms and provisions,
including without limitation those under which this Note may be paid prior to
its due date or have its due date accelerated. Capitalized terms not otherwise
defined herein have the same meaning herein as in the Credit Agreement.

        This Note and any document or instrument executed in connection with
this Note are governed by and construed in accordance with the internal law of
the State of Illinois, and are deemed to have been executed in the State of
Illinois. This Note binds the Borrower, its successors and assigns, and inures
to the benefit of the Lender, its successors and assigns, except that the
Borrower may not transfer or assign any of its rights or interest under this
Note without the prior written consent of the Lender.

        The Borrower agrees to pay upon demand all expenses (including without
limitation attorneys' fees, legal costs and expenses, and time charges of
attorneys who may be employees of the Lender, in each case whether in or out of
court, in original or appellate proceedings or in bankruptcy) incurred or paid
by the Lender or any holder hereof in connection with the enforcement or
preservation of its rights hereunder or under any document or instrument
executed in connection herewith. The Borrower expressly and irrevocably waives
presentment, protest, demand and notice of any kind in connection herewith.

        This Note is secured by the property described in the Pledge Agreement
(as such term is defined in the Credit Agreement), to which reference is made
for a description of the collateral provided thereby and the rights of the
Lender and the Borrower in respect of such collateral.

        This Note is a restatement of the indebtedness evidenced by, and is a
replacement of, that certain Revolving Credit Note of the Borrower dated
January 12, 2001 in the face principal amount of

--------------------------------------------------------------------------------


$10,000,000 payable to the order of the Lender, and nothing contained herein or
in the Third Amendment and Waiver dated as of February 12, 2002 to the Credit
Agreement referred to above shall be construed to deem paid or forgiven the
unpaid principal amount of, or unpaid accrued interest on, said Revolving Credit
Note outstanding at the time of its replacement by this Note, or to release or
otherwise adversely affect any lien, mortgage or security interest securing such
indebtedness or any rights of the Lender against any guarantor, surety or other
party primarily or secondarily liable for such indebtedness.

    FIRST COMMUNITY BANCORP
 
 
By:
 
/s/  MATTHEW P. WAGNER      

--------------------------------------------------------------------------------

    Title:   President and CEO

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------


EXHIBIT C

SUBSIDIARIES


        The Subsidiaries of First Community Bancorp as of February 12, 2002 are
Rancho Santa Fe National Bank and Pacific Western National Bank.

10

--------------------------------------------------------------------------------


EXHIBIT D

FORM OF OPINION OF COUNSEL
TO THE BORROWER


The Northern Trust Company
50 South LaSalle Street
Chicago, Illinois 60675
Attention: Correspondent Services Division


Ladies and Gentlemen:

        We have acted as counsel for First Community Bancorp (the "Borrower") in
connection with the authorization, execution and delivery of the Third Amendment
and Waiver dated as of February 12, 2002 (the "Amendment") to the Revolving
Credit Agreement dated as of June 26, 2000 (the "Agreement") and Second
Amendment to Pledge Agreement entered into between the Borrower and The Northern
Trust Company (the "Lender"). Unless otherwise defined herein, capitalized terms
used herein shall have the respective meanings assigned to such terms in the
Amendment.

        We have reviewed the corporate proceedings of the Borrower in connection
with the authorization, execution, and delivery of the Amendment. We have
examined originals (or copies certified to our satisfaction) of such records of
the Borrower and its Subsidiaries and such other instruments and certificates of
public officials, officers and representatives of the Borrower and its
Subsidiaries, and such other persons, as we have deemed appropriate as a basis
for the opinions hereinafter expressed. We have relied on the accuracy of the
facts set forth in such records, instruments and certificates. In particular, in
respect of the opinion expressed in paragraph (1) below concerning qualification
to transact business, we have relied on officers of the Borrower as to those
matters of fact, including the jurisdictions in which the Borrower and its
Subsidiaries conduct business activities or own or lease property, that we
deemed relevant to such opinion.

        On the basis of the foregoing and of such investigations of law as we
have deemed appropriate, it is our opinion as follows:

        1. The Borrower is a corporation duly formed and validly existing under
the laws of the State of California, is in good standing therein, and is duly
qualified or licensed to transact business in all places where failure to do so
might have a material adverse effect on the financial condition, prospects or
business of the Borrower. The Borrower has power to execute and deliver the
Amendment and to incur and perform its obligations thereunder and under the
Agreement and the Pledge Agreement, as amended by the Amendment and the
Replacement Note. The Borrower is a bank holding company duly registered with
the Board of Governors of the Federal Reserve System under the Bank Holding
Company Act of 1956, as amended. Each "Subsidiary Bank" is either a national
banking association duly formed and is validly existing under the laws of the
United States or a state banking corporation duly formed and is validly existing
under the laws of the state of its incorporation, and in each case is in good
standing therein and is duly qualified or licensed to transact business in all
places where failure to do so might have a material adverse effect on the
financial condition, prospects or business of such Subsidiary Bank. Each
Subsidiary of the Borrower which is not a Subsidiary Bank is a corporation which
has been duly formed and is validly existing under the laws of its state of
incorporation, is in good standing therein and is duly qualified or licensed to
transact business in all places where failure to do so might have a material
adverse effect on the financial condition, prospects or business of such
Subsidiary.

        2. The execution and delivery by the Borrower of the Amendment and the
Replacement Note and the performance by the Borrower of its obligations under
the Amendment, the Agreement and Pledge Agreement, as amended by the Amendment
and the Replacement the Note have been duly authorized by all necessary action
on the part of the Borrower and, if required, its shareholders, and will not

11

--------------------------------------------------------------------------------


violate any provision of law or regulation, writ, order or judgment or of the
Borrower's articles of incorporation or bylaws, as applicable, or result in the
breach of or constitute a default or require a consent under any indenture or
other agreement or instrument known to us after due inquiry to which the
Borrower or any Subsidiary is a party or by which the Borrower or its property,
or any Subsidiary or its property, may be bound or affected.

        3. The Amendment and Replacement Note have been duly executed and
delivered by the Borrower and the Amendment, the Agreement and Pledge Agreement,
as amended by the Amendment and the Replacement Note constitute the legal, valid
and binding obligations of the Borrower enforceable in accordance with their
terms (subject to limitations as to enforceability which might result from
bankruptcy, insolvency, or other similar laws affecting creditors' rights
generally, and from the discretionary nature of equitable remedies).

        4. We have no knowledge, after due inquiry of the Borrower and its
Subsidiaries, of any suits or proceedings pending, or to the knowledge of the
Borrower or any Subsidiary threatened against or affecting the Borrower or any
Subsidiary which, if adversely determined, would have a material adverse effect
on the financial condition, prospects or business of the Borrower and its
Subsidiaries on a consolidated basis.

        5. All filings or registrations with, and any licenses, consents,
authorizations and approvals of, any governmental agency, authority or court
necessary in connection with the execution, delivery and performance of the
Amendment, the Agreement and Pledge Agreement, as amended by the Amendment and
the Replacement Note have been obtained or made and are in full force and
effect.

        6. The Borrower is in material compliance with all rules and regulations
of the Bank Holding Company Act, as amended, and with all existing regulations
of the Board of Governors of the Federal Reserve System relating to bank holding
companies.

        7. The Borrower is not an "investment company" or a company "controlled"
by an "investment company," within the meaning of the Investment Company Act of
1940, as amended.

        8. The Borrower is not under investigation by, or operating under any
restrictions (applicable specifically to the Borrower) imposed by, any
regulatory authority.

        9. The Pledge Agreement, as amended by the Amendment, creates a valid
security interest in the Borrower's right, title and interest in the
"Collateral" referred to therein which secures the "Liabilities" referred to
therein. Upon delivery to the Lender of certificates evidencing any "Pledged
Shares" referred to in the Pledge Agreement, such security interest in such
Pledged Shares shall constitute a duly perfected first priority lien on such
Pledged Shares.

Very truly yours,

12

--------------------------------------------------------------------------------



The Northern Trust Company
50 South LaSalle Street
Chicago, Illinois 60675

Re:Third Amendment and Waiver dated as of February 12, 2002 (the "Amendment") to
Revolving Credit Agreement dated as of June 26, 2000 (the "Agreement") and
Second Amendment to Pledge Agreement between First Community Bancorp (the
"Borrower") and The Northern Trust Company (the "Lender")

Ladies and Gentlemen:

        This certificate is being delivered to the Lender pursuant to
Section 5.1(e) of the Amendment. Terms used in this certificate which are
defined in the Agreement shall have the same meaning herein as therein.

        In connection with the closing today of the Amendment, the undersigned
officer of the Borrower hereby certifies as follows:

1.After giving effect to the waiver in Section 3 of the Amendment, no Event of
Default or Unmatured Event of Default under the Agreement has occurred and is
continuing.

2.After giving effect to the waiver in Section 3 of the Amendment, the
warranties in Section 4 of the Agreement and in Section 4 of the Amendment are
true and correct as of the date hereof as though made on the date hereof, except
for such changes as are specifically permitted under the Agreement.


    Very truly yours,
Dated February 12, 2002
 
FIRST COMMUNITY BANCORP
 
 
By:
 
/s/  MATTHEW P. WAGNER      

--------------------------------------------------------------------------------

    Title:   Chief Executive Officer

13

--------------------------------------------------------------------------------



QuickLinks


THIRD AMENDMENT AND WAIVER DATED AS OF FEBRUARY 12, 2002 TO REVOLVING CREDIT
AGREEMENT DATED AS OF JUNE 26, 2000 AND SECOND AMENDMENT TO PLEDGE AGREEMENT
DATED AS OF JUNE 26, 2000
RECITALS
EXHIBIT A REVOLVING CREDIT NOTE
EXHIBIT C SUBSIDIARIES
EXHIBIT D FORM OF OPINION OF COUNSEL TO THE BORROWER
